[Cite as State v. Coleman, 2016-Ohio-7335.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     LUCAS COUNTY


State of Ohio                                     Court of Appeals No. L-15-1056

        Appellee                                  Trial Court No. CR0201302281

v.

Joel Coleman                                      DECISION AND JUDGMENT

        Appellant                                 Decided: October 14, 2016

                                              *****

        Julia R. Bates, Lucas County Prosecuting Attorney, and
        Brenda J. Majdalani, Assistant Prosecuting Attorney, for appellee.

        Lorin J. Zaner, for appellant.

                                              *****

        PIETRYKOWSKI, J.

        {¶ 1} Appellant, Joel Coleman, appeals the judgment of the Lucas County Court

of Common Pleas, convicting him of one count of rape in violation of R.C.

2907.02(A)(1)(b) and (B), a felony of the first degree, and two counts of gross sexual
imposition in violation of R.C. 2907.05(A)(4) and (C), felonies of the third degree. For

the reasons that follow, we affirm.

                          I. Facts and Procedural Background

       {¶ 2} Appellant was indicted by the Lucas County Grand Jury on two counts of

rape and two counts of gross sexual imposition. The first count of rape—Count 1—

alleged that on or around October 2005 to October 2006, appellant knowingly engaged in

sexual conduct with his cousin, D.R., who at the time was under ten years of age. The

second count of rape—Count 2—alleged that in August 2012, appellant knowingly

engaged in sexual conduct with D.R., who at the time was under the age of 13. The two

counts of gross sexual imposition—Counts 3 and 4—alleged that between October 2005

and August 2012, appellant knowingly had sexual contact with D.R.1 Appellant entered

pleas of not guilty, and the matter proceeded to a jury trial.

       {¶ 3} At the trial, the state presented three witnesses in its case in chief. The first

witness was D.R. She testified that when she was five or six years old—which

corresponds with the October 2005 to October 2006 time frame—she was in a room with

appellant at her great grandmother’s house on Lincoln Avenue in Toledo. She was on a

bed on her hands and knees and appellant put Vaseline on his penis and “stuck his private

part in [her].”

       {¶ 4} She testified that on another occasion, around August 2012, when she was

11 years old, appellant told her to pull her pants down and he “licked [her] in [her]

1
  Notably, appellant requested a bill of particulars. In response, the state referred
appellant to a police report that was provided in discovery, but which is not part of the
record.

2.
private parts.” She testified that it “felt weird, like it tickled.” In describing the

circumstances surrounding the August 2012 incident, D.R. stated that she and her brother

were with appellant the entire day. At one point, they stopped and got food from

McDonald’s and took it to her grandparents’ house on Parkside in Toledo to eat.

Appellant molested her in the basement of her grandparents’ house. He then took D.R.

and her brother home, and gave $40 to her and $20 to her brother.

       {¶ 5} D.R. testified that a third incident occurred sometime when she was between

eight and ten years old, but she did not provide any details. She also testified that one

time, in the house on Parkside, appellant showed her a pornographic movie, then he “put

his private part in [her]” while she was on her hands and knees.

       {¶ 6} Finally, D.R. testified to an occasion where appellant tried to put his penis in

her but it would not go in, so he told her she would have to “suck it.” D.R. testified that

she did not, in fact, suck appellant’s penis. She did not remember how old she was when

this occurred.

       {¶ 7} On cross-examination, D.R. clarified that appellant only touched her three

times. She testified that when appellant had sex with her he did not go in all the way, and

she did not like the feeling.

       {¶ 8} The next witness called by the state was Julie Kenniston, who was certified

as an expert in the field of child sexual abuse, particularly as it relates to suggestibility,

delayed reporting, and grooming. Kenniston testified that by the age of 10 to 12, in

general, children are similar to adults in terms of being susceptible to suggestibility, i.e.,

being convinced that something occurred when it in fact did not occur, or reporting


3.
something based on what they are being told to report. Kenniston also testified that it is

not uncommon for children to wait to report incidents of sexual abuse, and that 90

percent of abused children do not disclose the abuse before age 18. Her testimony

revealed that part of the reason for not reporting abuse is that the children are groomed by

the abusers to think that nothing is wrong or that there will be bad consequences if they

report the abuse. Kenniston testified that she did not interview D.R., but in the thousands

of cases in which she was involved there was not a single child who schemed or planned

the allegations as a form of retaliation. Kenniston concluded by discussing D.R.’s

videotaped interview with a person from Lucas County Children Services, in which D.R.

described the abuse and implicated appellant as the abuser.2 Kenniston stated that the

interview was not good in terms of how the interviewer questioned D.R., but she

concluded that it was not so bad that the interview reaffirmed a prior suggestion placed in

D.R.’s mind that appellant was the abuser. Kenniston reached this conclusion based on

the details that D.R. gave and her resistance to being led in other parts of the interview.

         {¶ 9} The state’s final witness was Dr. Randall Schlievert, who testified as an

expert witness in the field of child sexual abuse. Schlievert testified that on January 30,

2013, he examined D.R. and discovered physical findings of a torn hymen indicative of

penetrating trauma, which he concluded was caused by a male penis. Schlievert further

testified that in his interview with D.R., she identified appellant as the abuser, and he did

not have any sense that D.R. was making up the allegations. On cross-examination,

Schlievert testified that the trauma to the hymen was not recent, and he would not have

2
    The videotaped interview was not entered into evidence.

4.
expected it to have occurred in the last three months. He stated that the injury appeared

to be at least a year old, if not older. On redirect, he testified to a reasonable degree of

medical certainty, based on the history taken from D.R., that the injury would have

occurred between the ages of 5 and 11. On further cross-examination, Schlievert was

questioned regarding the discharge summary from D.R.’s visit to Toledo Children’s

Hospital on January 8, 2013. The discharge summary indicated that the genital urinary

exam was normal and that there were no signs of trauma. Schlievert opined that “If you

don’t use a swab like we use you’re going to miss tears of the hymen, you can’t just look

[at] it, so I wouldn’t feel comfortable stating that this was an accurate exam unless they

were more detailed in their documentation.” Notably, the medical records indicate that

the treating physician at Toledo Children’s Hospital performed a vaginal swab. On

further re-direct examination, Schlievert testified he used a colposcope to examine D.R.,

and he did not see any documentation that the physician at Toledo Children’s Hospital

used a swab or other tool to help evaluate the hymen.

       {¶ 10} Following the state’s witnesses, the state moved to admit Kenniston’s

curriculum vitae and the medical records from Toledo Children’s Hospital as evidence.

The court admitted those documents without objection. Thereafter, appellant moved for a

Crim.R. 29 acquittal, which the trial court denied.

       {¶ 11} Appellant then presented six witnesses in his defense. The first witness

was his mother, O.A. O.A. testified that although they had a big family, it was a close

family, and that everyone helped each other as it was needed. She testified that appellant

would buy presents, clothes, shoes, or school supplies for the children, including D.R.


5.
and her brother, if the parents were unable to. O.A. further testified that the family would

gather frequently for holidays and birthdays and that she had no knowledge of appellant

ever being alone with D.R., or behaving inappropriately or paying special attention to

D.R. On cross-examination, O.A. stated that she was aware of the examination at Toledo

Children’s Hospital, and that there were no signs of trauma found. O.A. was asked if she

was aware of the examination by Dr. Schlievert, which did find signs of trauma on the

hymen, to which O.A. replied that she was not aware.

       {¶ 12} The next witness to testify was D.H., who is appellant’s girlfriend and the

mother of his children. Like O.A., D.H. testified that appellant’s family was close and

would often get together for celebrations. She also testified that appellant would buy

things for D.R. and D.R.’s brother, or would give money to their mother or other people

in the family as needed.

       {¶ 13} Appellant then called F.M. to testify. F.M. is appellant’s cousin. F.M.

testified that he was at the grandparents’ house in August 2012 when appellant arrived

with D.R. and her brother. F.M. testified that he was on the couch and his grandfather

was in a chair watching television. F.M. described that the children came in and ate food

from McDonald’s at the dining room table. F.M. talked to the children about what they

had been doing, and they were excited to tell him about the new clothes and shoes

appellant had gotten them for school. While they were eating, appellant went outside on

the porch where F.M.’s mother and younger brother were. F.M. testified that after the

children ate, D.R. and her brother went outside briefly and then left. F.M. stated that

neither D.R. nor appellant ever went downstairs in the basement. On cross-examination,


6.
F.M. testified that there was a door to the basement located outside. However, he stated

that the door was almost always locked unless there was a party or family gathering

where people needed to carry things inside.

       {¶ 14} The next witness was M.G. M.G. is appellant’s aunt. M.G. testified that

the family is very close, and it is common for the family to provide financial support to

one another when there is a need. M.G. also testified that appellant’s interaction with his

cousins and with the rest of the family was never inappropriate.

       {¶ 15} Following M.G., appellant called Dr. Jolie Brams, Ph.D., as an expert

witness in forensic psychology, specifically in the area of child sexual abuse. Brams

testified to her concerns with the method in which the Lucas County Children Services

interview with D.R. was conducted. She stated that the research shows that children can

be tainted by poor interviews. In this case, she cautioned that the interview “did not meet

protocols and violated what we know about child development, about suggestibility,

about many other issues that deal with the core of this case.” Of particular note was

Brams’s concern regarding a “pre-interview” that was not recorded, so there is no way to

know what was said during that pre-interview. Brams also criticized Kenniston’s

conclusions, stating that Kenniston minimized or did not address the failure to follow

protocols in the interview which led to confirmatory bias. On cross-examination, Brams

clarified that she does not know whether D.R. was sexually abused or not, but that her

testimony is that the forensic interview conducted by the Lucas County Children Services

employee was “one of the worst forensic interviews I ever had the chance to review out




7.
of hundreds of cases and that the violations of protocol and of just judgment and reason

really were glaring.”

       {¶ 16} The final witness to testify was appellant. Appellant detailed that on the

August 2012 day in question he took the kids to buy shoes, and then they went to

McDonald’s. They took the food from McDonald’s to his grandparents’ house, where

they stayed for 30 minutes to one hour while the children ate. During that time, appellant

went outside to smoke. Afterwards, they left and appellant took the children home.

Appellant testified that on that day he did not go in the basement with D.R., was not

alone with D.R., and did not touch D.R. sexually. Furthermore, appellant testified that he

has never had sexual relations with D.R., has never forced sexual relations on D.R., and

has never asked D.R. to touch him sexually. Appellant testified that he believed that D.R.

accused him of sexual abuse because he had a falling out with D.R.’s mother. Appellant

also noted that he voluntarily met and cooperated with the police, and provided a DNA

sample.

       {¶ 17} Following the testimony, appellant renewed his Crim.R. 29 motion, which

the trial court denied. After the closing arguments, the jury was instructed and then

retired to deliberate. The jury returned with a verdict finding appellant not guilty of rape

during the period of October 2005 to October 2006 under Count 1, but guilty of rape

during the period of August 2012 under Count 2. The jury also found appellant guilty of

both counts of gross sexual imposition under Counts 3 and 4.

       {¶ 18} The matter was continued for a sentencing hearing and preparation of a

presentence investigation report. At sentencing, the trial court, without objection from


8.
the state, merged Counts 2, 3, and 4, and sentenced appellant on Count 2. Thereafter, the

trial court imposed a sentence of ten years to life in prison.

                                 II. Assignments of Error

       {¶ 19} Appellant has timely appealed his judgment of conviction, asserting seven

assignments of error for our review:

              1. The Appellant was denied due process and a fair trial pursuant to

       U.S. Const. amend. V, VI and XIV and Ohio Const. art. 1 §10 when the

       trial court did not order an acquittal of the charges as the evidence was

       legally insufficient to sustain a conviction.

              2. The Appellant was denied due process and a fair trial pursuant to

       U.S. Const. amend. V, VI and XIV and Ohio Const. art. 1 §10 as all of his

       convictions are against the manifest weight of the evidence and the jury’s

       verdict was inconsistent with the evidence and testimony presented.

              3. The trial court erred by permitting testimony from both State

       experts that constituted improper vouching for the alleged victim in

       violation of Evidence Rule 702, U.S. Const. amend. V, VI and XIV and

       Ohio Const. art. 1 §10.

              4. The trial court erred when it allowed a “manufactured witness”,

       the state’s medical expert, to testify about the alleged victim’s out-of-court

       hearsay statements in violation of Evid.R. 803(4).

              5. The Appellant was denied due process and a fair trial pursuant to

       U.S. Const. amend. V, VI and XIV and Ohio Const. art. 1 §10 when the


9.
       Prosecutor engaged in misconduct throughout the trial and in the closing

       statements at trial, which conduct substantially prejudiced the Appellant

       and misled the jury.

              6. The Appellant was denied his Constitutional right to effective

       assistance of counsel when the Appellant’s trial counsel failed to protect

       Appellant’s rights at trial.

              7. The Appellant was denied due process and a fair trial pursuant to

       U.S. Const. amend. V, VI and XIV and Ohio Const. art. 1 §10 as the errors

       committed by the Trial Court and the Prosecutor combined to deny the

       Appellant a fair trial.

                                       III. Analysis

       {¶ 20} For ease of discussion, we will address appellant’s assignments of error out

of order, beginning with his fourth assignment of error.

           A. Admissibility of Schlievert’s Testimony under Evid.R. 803(4)

       {¶ 21} In his fourth assignment of error, appellant argues that Schlievert was a

“manufactured witness,” and the trial court erred in allowing him to testify regarding

D.R.’s statements during his interview with her. Because appellant did not object to

Schlievert’s testimony, we review this assignment for plain error. State v. Slagle, 65

Ohio St.3d 597, 604, 605 N.E.2d 916 (1992). Plain error consists of a deviation from a

legal rule, which is an obvious defect in the trial proceedings, and which affected the

outcome of the trial. Crim.R. 52(B); State v. Barnes, 94 Ohio St.3d 21, 27, 759 N.E.2d

1240 (2002). “Notice of plain error under Crim.R. 52(B) is to be taken with the utmost


10.
caution, under exceptional circumstances and only to prevent a manifest miscarriage of

justice.” State v. Long, 53 Ohio St.2d 91, 372 N.E.2d 804 (1978), paragraph three of the

syllabus.

       {¶ 22} During his testimony, Schlievert recounted D.R.’s statements that she had

been molested by appellant starting when she was five or six years old, and ending when

she was 11 years old; that the abuse consisted of penile intercourse with appellant

sometimes using Vaseline and sometimes not; that she was bribed with presents, snacks,

and money; that she saw clear liquid come out of appellant’s “private area” on one

occasion; that the abuse occurred at her grandparents’ house; and that one time appellant

“licked her.”

       {¶ 23} Appellant contends that the statements made to Schlievert were not

reasonably necessary for purposes of medical diagnosis and treatment, and thus not

within the hearsay exception under Evid.R. 803(4), which excludes from hearsay

“[s]tatements made for purposes of medical diagnosis or treatment and describing

medical history, or past or present symptoms, pain, or sensations, or the inception or

general character of the cause or external source thereof insofar as reasonably pertinent to

diagnosis or treatment.” Schlievert testified that the information was pertinent because it

helped determine the need to test for sexually transmitted diseases, the manner in which

the child should be protected so that the abuse does not happen again, and the impact on

the victim’s psychological health. Appellant argues, however, that those reasons are not

meaningful in this case because Toledo Children’s Hospital had already tested for

sexually transmitted diseases and D.R. had already identified appellant as the abuser both


11.
at the hospital and to a person from Lucas County Children Services. Thus, the reasons

supporting the need for the information had already been satisfied.

       {¶ 24} Appellant analogizes the present situation to that in State v. Butcher, 170

Ohio App.3d 52, 2007-Ohio-118, 866 N.E.2d 13 (11th Dist.). In Butcher, Dr. Dewer

testified regarding the victims’ statements that gave the narrative background of the abuse

and identified the abuser. Dewer testified that the identity of an alleged abuser is

necessary to determine issues pertaining to the safety of the child and the risk of sexually

transmitted diseases. However, the Eleventh District rejected Dewer’s rationale, noting

that the victims were not tested for sexually transmitted diseases. Furthermore, the court

found persuasive the manner in which the children came to be examined by Dewer. The

court found that the children had already been seen by a private doctor, and it was the

county children services board, not that doctor, that referred the children to Dewer. The

social worker from children services also was present at the hospital when the children

were examined by Dewer. In addition, the investigating detective testified that he did not

interview the children, but referred them to Dewer for the purposes of an interview and

examination. The court recognized that the children “were taken to see Dr. Dewer upon

the recommendation of state agents, namely children services and the police. It is readily

apparent that Dr. Dewer’s primary function was to collect evidence to support a

conviction.” Id. at ¶ 66. Thus, the court concluded, “[A] doctor is not permitted, during

a medical examination, to assume the role of a police investigator, elicit statements from

the alleged victims, and, then, testify regarding those statements under the guise that they

were given for the purpose of medical diagnosis or treatment.” Id. at ¶ 68.


12.
       {¶ 25} We find that the present case is distinguishable. There is nothing in the

record that indicates how D.R. came to see Schlievert, other than Schlievert mentioning a

possible referral.3 While it is true that D.R. had already given her history to the hospital

doctor and had been tested for sexually transmitted diseases, those facts alone do not

transform Schlievert’s examination into something other than for purposes of medical

diagnosis and treatment, particularly where D.R was initially examined by the hospital

doctor and Schlievert is a specialist in child sexual abuse. Furthermore, unlike Butcher,

Schlievert testified that the examination was done for medical purposes, and was

independent of any investigation.4 Therefore, we hold that it was not plain error for the

trial court to allow Schlievert to testify as to D.R.’s hearsay statements pursuant to

Evid.R. 803(4), as the record shows that the statements were made for the purposes of

medical diagnosis or treatment.

       {¶ 26} Accordingly, appellant’s fourth assignment of error is not well-taken.

      B. Admissibility of Kenniston’s and Schlievert’s Testimony under Boston

       {¶ 27} In his third assignment of error, appellant argues that the trial court

committed plain error in allowing Schlievert and Kenniston to provide improper


3
 “It doesn’t mean I necessarily received records but that we were aware of what
happened at her visit [at Toledo Children’s Hospital]. It does not mean I had the records
but that would be like perhaps the mother or case worker telling us that the child had
been to ER previously for an emergency exam and then referred to us.”
4
  While discussing who was present during his interview of D.R., Schlievert stated: “No
family no other persons certainly not law enforcement or case workers. This is medical
so like any other doctor’s office we don’t have police or other people in there they do
their own stuff.”


13.
vouching testimony in violation of Evid.R. 702.5 In State v. Boston¸ 46 Ohio St.3d 108,

126, 545 N.E.2d 1220 (1989), the Ohio Supreme Court held that “the use of expert

testimony [in child sexual abuse cases] is perfectly proper and such experts are not

limited just to persons with scientific or technical knowledge but also include other

persons with ‘specialized knowledge’ gained through experience, training or education.”

“[A]n expert’s opinion testimony on whether there was sexual abuse would aid jurors in

making their decision and is, therefore, admissible pursuant to Evid.R. 702 and 704.” Id.

at 128. However, “[a]n expert may not testify as to the expert’s opinion of the veracity of

the statements of a child declarant.” Id. at syllabus.

         {¶ 28} Subsequently, the Ohio Supreme Court affirmed its position in State v.

Stowers, 81 Ohio St.3d 260, 262-263, 690 N.E.2d 881 (1998), noting that Boston

         excludes expert testimony offering an opinion as to the truth of a child’s

         statements (e.g., the child does or does not appear to be fantasizing or to

         have been programmed, or is or is not truthful in accusing a particular


5
    Evid.R. 702 provides,

         A witness may testify as an expert if all of the following apply:

         (A) The witness’ testimony either relates to matters beyond the knowledge
         or experience possessed by lay persons or dispels a misconception common
         among lay persons;

         (B) The witness is qualified as an expert by specialized knowledge, skill,
         experience, training, or education regarding the subject matter of the
         testimony;

         (C) The witness’ testimony is based on reliable scientific, technical, or
         other specialized information.”

14.
       person). It does not proscribe testimony which is additional support for the

       truth of the facts testified to by the child, or which assists the finder in

       assessing the child’s veracity. (Emphasis sic.)

       {¶ 29} Therefore, an expert in child sexual abuse can testify as to his or her

opinion on whether the child was abused, but the expert may not testify as to the veracity

of the child’s statements. A difficulty arises, however, where the expert bases his or her

opinion that a child was sexually abused solely on the child’s statements. In those cases,

the expert’s “‘diagnosis’ is nothing more than an opinion on the child’s veracity.” State

v. Schewirey, 7th Dist. Mahoning No. 05 MA 155, 2006-Ohio-7054, ¶ 50. Thus, for the

expert’s opinion to be admissible, “‘there simply has to be something other than the

child’s unsupported allegations that assisted the expert in arriving at his or her opinion.

This would obviously include physical evidence, but could also involve the expert’s

observations of the child’s demeanor or other indicators tending to show the presence of

sexual abuse.’” Id. at ¶ 48, quoting with approval State v. Plymale, 11th Dist. Portage

No. 99-P-0012, 2001 Ohio App. LEXIS 4981 (Nov. 2, 2001) (Christley, J., dissenting).

       {¶ 30} Turning to the testimony in this case, we hold that Kenniston’s testimony

was within the parameters of Boston and Stowers. As identified by appellant, Kenniston

testified generally regarding statistics pertaining to suggestibility, delayed disclosure, and

coaching. Kenniston elaborated that the possibility that a child has been coached to make

certain statements can be evaluated by examining the level of detail with which the child

can explain what happened, what the child’s feelings were, and what else was happening

at the time. All of this testimony is permissible under Boston and Stowers as it does not


15.
directly speak to D.R.’s credibility but rather “is additional support for the truth of the

facts testified to by the child, or which assists the finder in assessing the child’s veracity.”

Stowers at 263.

       {¶ 31} Appellant cites State v. Coffman, 130 Ohio App.3d 467, 720 N.E.2d 545

(3d Dist.1998), and State v. Whitt, 68 Ohio App.3d 752, 589 N.E.2d 492 (8th Dist.1991),

for the proposition that the use of percentages and experiences from previous cases to

bolster the child’s testimony is improper. However, we find those cases to be

distinguishable on the facts. In Coffman and Whitt, the offending testimony was that a

stated percentage of cases involved false accusations. See Coffman at 472 (“I don’t

remember [a case] where a child was ever lying.”); Whitt at 758 (three of 80 to 100 cases

involved false accusations). Here, in contrast, Kenniston did not testify to the percentage

of children that were truthful, nor did she express an opinion on D.R.’s truthfulness. The

closest Kenniston came to such testimony were two statements wherein she stated (1) that

of the 3,000 children she has seen, none have been able to scheme or plan the allegations

as a form of retaliation, and (2) that to a reasonable degree of scientific certainty she did

not believe that the Lucas County Children’s Services interviewer suggested to D.R. that

she was sexually abused. While they are nuanced distinctions, Kenniston’s testimony

was not that D.R.’s statements were truthful, but instead were limited to the question of

whether D.R. planned the allegations as retaliation in the case of the former, and the

conclusion that it was not the interviewer who planted the suggestion in the case of the

latter. Therefore, because Kenniston’s testimony did not impermissibly bolster D.R.’s

credibility, we hold that it was properly admitted.


16.
       {¶ 32} Similarly, we find that it was not plain error to admit Schlievert’s

testimony. Appellant first takes issue with Schlievert’s conclusion that the injury he

found to D.R.’s hymen was caused by a male penis, and that he reached that conclusion

based on the history given by D.R. of years of multiple penile rapes. This testimony is

permissible under Boston and Stowers as it does not directly offer an opinion on D.R.’s

veracity, and is grounded in the physical evidence as well as his experience that this type

of injury is not self-inflicted.

       {¶ 33} Appellant next challenges Schlievert’s testimony that the “medical

evaluation” revealed that appellant was the perpetrator. Likewise, appellant challenges

Schlievert’s testimony that he “didn’t have any sense that [D.R. was making up any

allegations against appellant].” We find that in both instances, Schlievert’s testimony

was improper. The first statement reaches a medical conclusion based only on D.R.’s

statements. There was no other evidence, physical or otherwise, that implicates appellant

as the abuser other than D.R.’s statements. Thus, Schlievert’s conclusion “is nothing

more than an opinion on [D.R.’s] veracity.” Schewirey, 7th Dist. Mahoning No. 05 MA

155, 2006-Ohio-7054 at ¶ 50. The second statement is even more direct, and can only be

interpreted as Schlievert commenting on whether D.R. was being truthful. Such

testimony is in direct violation of Boston.

       {¶ 34} Nevertheless, although we find that it was error to admit those portions of

Schlievert’s testimony, we do not hold that it was plain error. “Recent case law states

that ‘Boston does not apply when the child victim actually testifies and is subject to

cross-examination.’” State v. Hupp, 3d Dist. Allen No. 1-08-21, 2009-Ohio-1912, ¶ 20,


17.
quoting State v. Thompson, 4th Dist. Washington No. 06CA28, 2007-Ohio-5419, ¶ 50.

See also State v. Smith, 7th Dist. Mahoning No. 14 MA 0159, 2016-Ohio-3418, ¶ 45;

State v. Benjamin, 8th Dist. Cuyahoga No. 87364, 2006-Ohio-5330, ¶ 19; State v. Smith,

12th Dist. Butler No. CA2004-02-039, 2005-Ohio-63, ¶ 24. “Although having a witness

testify that the victim is telling the truth is an error, it is harmless error if the victim

testifies and is subject to cross-examination.” Hupp at ¶ 20, citing Thompson at ¶ 51.

Therefore, because D.R. testified and was subject to cross-examination, we hold that any

error in admitting Schlievert’s testimony was harmless.

       {¶ 35} Accordingly, appellant’s third assignment of error is not well-taken.

                                C. Prosecutorial Misconduct

       {¶ 36} In his fifth assignment of error, appellant argues that there were 33

instances of statements or questions that comprised prosecutorial misconduct: six during

the trial, and 27 during closing arguments. “The test for prosecutorial misconduct is

whether remarks are improper and, if so, whether they prejudicially affected substantial

rights of the accused.” State v. Lott, 51 Ohio St.3d 160, 165, 555 N.E.2d 293 (1990).

“[T]he touchstone of due process analysis in cases of alleged prosecutorial misconduct is

the fairness of the trial, not the culpability of the prosecutor.” Id. at 166, quoting Smith v.

Phillips, 455 U.S. 209, 219, 102 S.Ct. 940, 71 L.Ed.2d 78 (1982). Where there are

improper remarks, “it must be clear beyond a reasonable doubt that, absent the

prosecutor’s comments, the jury would have found defendant guilty.” State v. Smith, 14

Ohio St.3d 13, 15, 470 N.E.2d 883 (1984).




18.
       {¶ 37} We will begin with the six incidents during the trial.    Four of the incidents

complained of by appellant involved the prosecutor cross-examining defense witnesses

and appellant regarding whether they were aware of Schlievert’s finding of trauma to

D.R.’s hymen. We agree with the state’s argument that this line of questioning was

proper. One of the purposes of the defense witnesses’ testimony was to attest to the

character of appellant to suggest that he did not engage in improper conduct with D.R.

The state, on cross-examination, was pursuing whether, in holding that view of appellant,

the witnesses were aware of Schlievert’s finding of sexual abuse. See Evid.R. 405(A)

(“In all cases in which evidence of character or a trait of character of a person is

admissible, proof may be made by testimony as to reputation or by testimony in the form

of an opinion. On cross-examination, inquiry is allowable into relevant specific instances

of conduct.”).

       {¶ 38} The fifth incident pertained to the prosecutor’s cross-examination of

Brams, during which the prosecutor quoted lines from Schlievert’s report—which the

prosecutor acknowledged was inadmissible hearsay—and twice mischaracterized Brams’

testimony to suggest that she stated that D.R. made up the allegations based on the poor

interview by the Lucas County Children Services employee. While we find the conduct

of the prosecutor in these instances discouraging, particularly his persistent

mischaracterization of Brams’ testimony, we do not find that appellant was prejudiced as

Brams eloquently, forcefully, and repeatedly corrected the prosecutor and reemphasized




19.
that her testimony was limited to a determination that D.R.’s interview with the Lucas

County Children Services employee should be questioned because of how poorly it was

conducted.

       {¶ 39} The sixth incident involved the prosecutor’s failure to recognize that the

Toledo Children’s Hospital records evidenced that the doctor there performed a vaginal

swab on D.R., and the prosecutor’s elicitation of testimony from Schlievert that

Schlievert’s exam was more thorough because he used a swab to identify the injury to

D.R.’s hymen, and the other doctor did not. This incident is a pervasive theme in

appellant’s brief that is also raised in his third, fourth, and sixth assignments of errors.

For the moment we will reserve our discussion of appellant’s arguments on this issue,

and turn to his allegations of prosecutorial misconduct in the closing argument.6

       {¶ 40} “The prosecution is normally entitled to a certain degree of latitude in its

concluding remarks.” Smith, 14 Ohio St.3d at 13, 470 N.E.2d 883. However, the

prosecution must “avoid insinuations and assertions which are calculated to mislead the

jury;” must not “express his personal belief of opinion as to the credibility of a witness or

as to the guilt of the accused;” is not to “allude to matters which will not be supported by

admissible evidence;” and should not “make unfair or derogatory personal reference to

opposing counsel.” Id. at 14.

       {¶ 41} Of the 27 statements that appellant finds objectionable, nine pertain to

comments about D.R. In context, those statements are:


6
  There were two prosecutors assigned to this case at trial. One of the prosecutors gave
the initial closing remarks, and the other gave the final closing remarks.

20.
             I’ll be honest, this is my first jury trial, so I’m extremely nervous and

      I’ve been nervous all week. So I think about that and how I felt all week,

      and then I think about [D.R.] and I can’t even imagine what that child has

      went through over the years but even just to walk in here and to testify in

      front of you and then the topic that she had to discuss, to discuss sexual

      activity. I don’t know about you, but that makes me very uncomfortable to

      talk to strangers about, so for a now 14-year-old child to have to discuss

      that, I can’t imagine the courage that it took for her.

             As it was testified to, [D.R.], she originally disclosed January 2013.

      It’s January 2015 now. So for two years she’s been waiting. She has been

      trying to push this out of her mind, trying to get on with her life, and then

      she’s called to come testify regarding something that happened when she

      was 5 or 6 up until through about the age of 12.

             How would you do if you were called upon to do that? How would

      you do if I said tell me about your first sexual experience? Even how

      would you do if I said what happened to you August, when you were 11

      years old, or when you were 5, how much detail could you give me about a

      particular day and time?

             ***

             * * * When you receive the jury instructions on judging credibility,

      you are the sole judges of credibility of these witnesses. To judge

      credibility you can look at the appearance of the witness; the manner of


21.
      testifying; reasonableness of the testimony; the opportunity he or she had to

      see the act and know the things concerning which the witness was testifying

      to; accuracy of memory; frankness and lack of it; intelligence; interest and

      bias, if any.

             And I just want to comment on accuracy of memory. We’re talking

      about a 14-year-old child now. She first disclosed when she was 12. For

      two years she’s had to change schools, get new friends, barely has any

      contact with this close family that she grew up with. She’s tried to push

      this out of her mind for two years. So judge her memory based off of what

      a 14-year-old child now would be.

             Interest and bias. Ladies and gentleman, use your common sense.

      Think about [D.R.] on that witness stand. Did that child have anything to

      gain by testifying that this man sexually abused her? Look at everything

      she had to go through up until this point. First she was molested by this

      guy, a family member, someone who she thought she could trust. She has

      to tell her family, she has to tell Dr. Schlievert, she has to tell Children

      Services, a detective. She has to come talk to the prosecutors, the grand

      jury, and then ultimately she has to come testify here. So for two years

      she’s had to go through this. If it didn’t really happen do you believe that

      she would still be following through with this, that she would still be

      hurting because her family’s struggling without the help of her family?




22.
              She was on public display when she came here, but she did it. She

       came, she told the truth. She described things that she saw with her own

       eyes, heard with her own ears and felt with her own body. The courage that

       must have took to talk about something that most adults don’t even feel

       comfortable discussing. She did her best to recall incidents that occurred

       over two years ago and beyond.

              Use all the tests of credibility and you will find that [D.R.] alone is

       proof enough beyond a reasonable doubt.

       {¶ 42} Appellant contends that the prosecutor’s statements were an improper

sympathy ploy, that they contained facts not in evidence as there was no testimony that

the victim was trying to “push this out of her mind for two years,” that the statements

denigrated his right to confront his accuser, and that the prosecutor improperly vouched

for the accuser. We disagree.

       {¶ 43} Read in context, the prosecutor was simply making the argument that when

the jurors applied the tests of credibility and their own common sense, they would come

to the conclusion that D.R. was being truthful. As such, these statements are well within

the prosecutor’s purview. We do note, however, that the prosecutor should not have

commented on D.R.’s veracity, stating that “she told the truth.” Nevertheless, given the

prosecutor’s own exhortation that the jurors are the sole judges of credibility, and the

consistency of this theme throughout her closing, we do not find that this one slip

deprived appellant of a fair trial.




23.
       {¶ 44} Appellant next contends that the prosecutor misconstrued the evidence on

several occasions. First, he cites to the prosecutor’s statements that “Of course that’s the

child [appellant] chooses to rape repeatedly,” and “Two counts of sexual conduct are

proven through several acts of intercourse, several acts of -- excuse me, several acts of

intercourse.” Appellant asserts that the use of the terms “repeatedly” and “several” are an

improper insinuation as D.R’s testimony indicated only three acts total, only two of

which involved intercourse. Given the multiple allegations in this case, we find no

prejudice in the prosecutor using the terms “repeatedly” and “several” instead of “on two

occasions” and “a couple.”

       {¶ 45} Next, appellant cites the prosecutor’s statements that “The State would

submit that when someone touches a little girl’s vagina and puts his penis in a little girl’s

vagina and anus and licks her vagina, that there is knowledge that it will cause a certain

result,” and “[The basement] is where [D.R.] testified that he licked her vagina. [D.R.]

testified that it tickled.” Appellant contends that these statements refer to facts not in

evidence as D.R. never used the word “vagina,” never testified where appellant “put it

in,” and testified that there was no anal sex. While it is true that D.R. did not use the term

“vagina,” she did testify that appellant “told me to pull my pants down and he licked me

in my private parts.” The fact that she referenced pulling down her pants leads to the

reasonable inference that when she used the term “private parts,” she was referring to her

vagina. Also, D.R. testified on cross-examination that she did not have anal sex with

appellant, but further stated on re-direct that she did not know where he put his penis,




24.
explaining that “I know he put it in but I don’t know exactly where because I was like

young and didn’t know.” Therefore, we do not find the prosecutor’s statements to be a

mischaracterization of the evidence.

       {¶ 46} He also cites the prosecutor’s statements regarding sexual contact: “Two

counts of sexual contact are proven through [D.R.] testifying that the defendant touched

her vagina and her butt with his penis, and had her touch his penis,” and “Joel Coleman

touched her vagina when he was attempting to put his penis in her yet could not get it in.

So he did not penetrate her on that occasion, but there was sexual contact.” Appellant

argues that those facts are not in evidence, and that the gross sexual imposition charges

pertain only to the August 2012 incident. We agree that D.R.’s testimony does not

include a statement that she touched his penis. However, the remaining facts are in

evidence, and given the overlap between sexual conduct and sexual contact, we do not

find any prejudice in the prosecutor’s statements. Regarding the limitation of the gross

sexual imposition charges to August 2012, appellant is basing this argument on the fact

that the court merged the counts for purposes of sentencing with the prosecutor’s consent.

However, the indictment details the timeframe for the gross sexual imposition charges as

between October 2005 and August 2012, and the jury was similarly instructed. Thus, it

was not incorrect to refer to those events when discussing sexual contact at closing.

       {¶ 47} Fourth, appellant contests the prosecutor’s statement that “Dr. Schlievert

testified that [D.R.] was found to have scarring that may have been caused by the

assault.” Appellant takes issue with the word “scarring,” as that was never used by

Schlievert. Indeed, Schlievert testified that [D.R.] “had physical findings of torn hymen


25.
indicative of penetrating trauma.” We find that appellant’s argument is merely an

exercise in semantics, and the prosecutor did not mischaracterize Schlievert’s testimony.

      {¶ 48} Next, appellant cites the prosecutor’s statements regarding Brams’

testimony:

                Dr. Brams herself admitted over and over and over again, straight

      down the line of the report that Dr. Schlievert put together, that she would

      have asked the same questions that were asked by Dr. Schlievert’s assistant

      Kim Jones. Common sense would tell us that if Dr. Brams had been

      present at the time that she was asking those questions and received that

      information, would she have ignored the answers that were obtained? Not

      likely.

                But Dr. Brams -- that made Dr. Brams nervous, and she repeatedly

      wanted to say that she really wasn’t here for those purposes. She was here

      to comment on [the Lucas County Children Services worker] and the CSB

      interview which was bad. Well, the State of Ohio never disputed that it was

      bad. Our own expert Julie Kenniston told you that it was bad. It was bad

      because protocols weren’t followed, protocols that Dr. Brams recognizes

      and agrees were written with the help of, gee, Julie Kenniston. Imagine

      that. And those are the same protocols she follows, she being Dr. Brams.

                But she was there for the sole purpose of criticizing that CSB

      interview, twenty-eight minutes, as she indicated, of that interview.

      Twenty-eight minutes of an episode in this child’s life, you heard Dr.


26.
       Brams, are enough to disparage and trash the memory and events that

       occurred over the period of seven years that this child has had to live with

       because someone didn’t ask the questions in the right way. It’s nonsense.

       {¶ 49} Appellant first argues that Brams never admitted repeatedly that she would

have asked the same questions as Schlievert. During her testimony, Brams agreed that

she would have asked similar questions, but qualified that she would not have necessarily

asked them in the same manner or at the same time. While the prosecutor’s statements in

closing are an exaggeration of the testimony, we do not find that it rises to the level of

mischaracterization. Second, appellant argues that Brams never testified that she

followed a protocol written by Kenniston. Contrary to appellant’s assertion, on cross-

examination, Brams testified that she was aware that Kenniston helped develop the

protocols and knew that Kenniston has been involved in teaching people how to use the

protocols. Thus, we do not find this statement to be a mischaracterization of the

evidence. Finally, appellant contends that Brams did not testify that the poor interview

was enough to “disparage and trash” D.R.’s memory. We agree, and we can find no

support in the record for the prosecutor’s statement, which appears to be a continuation of

his mischaracterization of Brams’ testimony that began during his cross-examination.

Nevertheless, we do not find that this comment was sufficient to render the trial unfair.

       {¶ 50} Finally, appellant cites two statements from the prosecutor contained in the

following paragraph regarding the timing of D.R.’s interview with Schlievert:

              The reason [Brams’ testimony] is nonsense is because before [the

       Lucas County Children Services worker] interviewed this child, before


27.
       [D.R.] even knew who [the Lucas County Children Services worker] was,

       stepped through the door at CSB, she was interviewed by Toledo ER. We

       didn’t ask those questions. The child divulged it to the ER doctor. Before

       she met [the Lucas County Children’s Services worker] or talked to anyone

       at CSB she met Dr. Schlievert who conducted that interview through Kim

       Jones. And the questions that were asked and answers provided, per Dr.

       Brams herself, were proper.

Appellant contends that the prosecutor’s statements misstate the evidence because D.R.’s

interview with Schlievert occurred after the Lucas County Children Services interview,

not before it. Evidently, the prosecutor was confusing Schlievert’s interview with the

examination conducted at Toledo Children’s Hospital, which occurred before D.R. met

with Children Services. While the statement was technically incorrect, we do not find

that it resulted in any prejudice because the prosecutor’s point was that the bad interview

conducted by Lucas County Children Services could not have had any impact on D.R.’s

prior disclosure. That premise remains true because although D.R. had not met with

Schlievert at that point, she had already disclosed the abuse and identified appellant as

the abuser during her examination at Toledo Children’s Hospital prior to her interview

with Children Services. Thus, we find the prosecutor’s misstatements harmless.

       {¶ 51} Turning now to other instances of alleged misconduct in closing argument,

appellant argues that the prosecutor improperly told the jury that they did not have to

consider an element of the crime when she stated—after discussing Schlievert’s

testimony that his exam revealed that D.R. was sexually abused between the ages of five


28.
and 12—“So the question is not whether or not -- the question is not whether [D.R] was

sexually abused but who sexually abused [D.R.]. And who to better answer that than her,

the child herself, the only one, the only witness that was there to see what happened to

her body, to feel what happened to her body and who caused this trauma.” We find

nothing wrong with the prosecutor’s statement, because although it conveyed the state’s

position that the question of whether D.R. was sexually abused was unassailable, the

prosecution is free to comment on what it believes the evidence demonstrated.

       {¶ 52} Appellant next decries the prosecutor’s statement that “There’s no

contention against Dr. Schlievert’s finding of physical injury. The Toledo ER report

didn’t come after that, after his exam, and say no, we didn’t find anything. It was before.

There’s no defense evidence that says that we have a doctor that takes issue with that.

It’s uncontroverted.” Appellant argues that the prosecutor’s statement improperly

attempted to shift the burden of proof to the defense. We disagree, and find that the

statement was well within appropriate closing argument about what the evidence showed.

       {¶ 53} Appellant also challenges the prosecutor’s statements which invoked Jerry

Sandusky:7

              Grooming involved the defendant’s placement in and careful

       consideration of and manipulation of the environment that he existed in.

              That’s not to suggest that the things he did for family were all put

       on, they were all a ruse so that he could have access to the child. But


7
 Jerry Sandusky is a former Penn State University assistant football coach who was
convicted of multiple counts of child sexual abuse.

29.
       remember the example of Jerry Sandusky. Jerry Sandusky formed these

       youth groups and worked with children because he wanted to. These were

       good things. They were noble causes. Helped a lot of kids. But at the

       same time, being around them on a regular continuous basis provided

       opportunity, and that’s what we have here. Someone who did great things,

       good things, noble things for his family but it provides him opportunity.

       {¶ 54} Appellant contends that the statement improperly compared him to a

convicted rapist to invoke negative emotion. Here, the reference to Jerry Sandusky

related back to Kenniston’s testimony where, in responding to a question regarding

grooming, she invoked him as an example. In that context, we do not find that the

prosecutor’s comments were calculated to mislead the jury into making a finding based

on anything other than the evidence presented. Thus, we find no misconduct arising from

this statement.

       {¶ 55} Finally, we will now address appellant’s arguments concerning the

prosecutor’s comments pertaining to Schlievert’s testimony that his exam was more

thorough because he used a swab to identify the injury to D.R.’s hymen, and the other

doctor did not. Appellant identifies four instances of prosecutorial misconduct in relation

to this testimony; one in soliciting the testimony, and three during closing argument.

Appellant also raises this issue in his third and fourth assignments of error, as well as his

sixth assignment of error for ineffective assistance of counsel. The nature of appellant’s

arguments is that although Schlievert testified that his exam was more thorough because




30.
he used a swab (and a colposcope), his testimony was inaccurate because the Toledo

Children’s Hospital records revealed that the doctor there also performed a vaginal swab.

       {¶ 56} Regardless of appellant’s theory of error, however, the result must be that

the error, if any, is harmless beyond a reasonable doubt. The only impact of Schlievert’s

testimony on this point was to show that D.R. suffered physical injury caused by a male

penis. In this case, the only count which alleged penile rape was the first count for which

appellant was found not guilty. None of the three remaining counts involved conduct that

would have caused injury to D.R.’s hymen; the second count of rape was limited to

cunnilingus as testified to by D.R., and likewise, the counts of gross sexual imposition

would not be based on insertion of the male penis. Therefore, any testimony that D.R.

suffered a torn hymen was not material to the jury’s finding of guilt on the remaining

counts.

       {¶ 57} In sum, upon our consideration of the challenged actions of the prosecutor,

we hold that the prosecutor’s conduct, either individually or in the collective, did not

deprive appellant of a fair trial, and therefore did not constitute prosecutorial misconduct.

       {¶ 58} Accordingly, appellant’s fifth assignment of error is not well-taken.

                          D. Ineffective Assistance of Counsel

       {¶ 59} In his sixth assignment of error, appellant contends that he received

ineffective assistance of counsel. To prevail on a claim of ineffective assistance,

appellant must satisfy the two-prong test developed in Strickland v. Washington, 466 U.S.

668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). That is, appellant must demonstrate

that counsel’s performance fell below an objective standard of reasonableness, and a


31.
reasonable probability exists that, but for counsel’s error, the result of the proceedings

would have been different. Id. at 687-688, 694.

       {¶ 60} Here, appellant argues that trial counsel was ineffective for failing to object

to the issues and testimony raised in his third, fourth, and fifth assignments of error.

Because we have found those assignments of error to be without merit, appellant has not

satisfied the second prong of Strickland.

       {¶ 61} Accordingly, appellant’s sixth assignment of error is not well-taken.

                                 E. Insufficient Evidence

       {¶ 62} In his first assignment of error, appellant argues that the trial court erred

when it denied his Crim.R. 29 motion for acquittal. The standard of review for a decision

regarding a Crim.R. 29 motion for acquittal is the same as that for a decision on a

sufficiency challenge. State v. Tenace, 109 Ohio St.3d 255, 2006-Ohio-2417, 847

N.E.2d 386, ¶ 37. “The relevant inquiry is whether, after viewing the evidence in a light

most favorable to the prosecution, any rational trier of fact could have found the essential

elements of the crime proven beyond a reasonable doubt.” State v. Jenks, 61 Ohio St.3d

259, 574 N.E.2d 492 (1991), paragraph two of the syllabus.

       {¶ 63} Appellant first contends that his conviction for rape stemming from the

August 2012 incident was based on insufficient evidence because D.R. testified that

appellant did not have sex with her that day. Rape under R.C. 2907.02(A)(1)(b) consists

of sexual conduct with another, when the other person is less than thirteen years of age.

Sexual conduct means, in pertinent part, “vaginal intercourse between a male and female;

anal intercourse, fellatio, and cunnilingus between persons regardless of sex.” R.C.


32.
2907.01(A). Here, D.R. testified that appellant performed the act of cunnilingus.

“Penetration is not required to commit cunnilingus. Rather, the act of cunnilingus is

completed by the placing of one’s mouth on the female’s genitals.” State v. Lynch, 98

Ohio St.3d 514, 2003-Ohio-2284, 787 N.E.2d 1185, ¶ 86. Thus, appellant’s contention

that the rape conviction should not stand because he did not have sex with her is without

merit.

         {¶ 64} Next, appellant argues that although D.R. testified that appellant licked her

“private part,” she did not define what “private part” meant. Appellant suggests that D.R.

could have been referring to a non-genital part such as her chest or stomach. We

disagree, and find that the jury reasonably inferred that D.R. was referring to her genitals.

Earlier in her testimony, when describing the alleged penile rape in October 2005, D.R.

referred to appellant’s “private part.” When asked to clarify, she stated that his private

part was his penis, suggesting that she understood “private part” to mean genitals.

Moreover, when describing the August 2012 incident, D.R. testified that appellant “told

me to pull my pants down and he licked me in my private parts.” As discussed in

appellant’s fifth assignment of error, the inclusion of the direction to pull her pants down

provides context for the term “private parts,” and leads to the conclusion that D.R. was

referring to her genitals. Therefore, based on D.R.’s testimony, we hold that appellant’s

conviction for rape is not based on insufficient evidence.

         {¶ 65} Regarding the two gross sexual imposition charges, R.C. 2907.05(A)(4),

prohibits sexual contact with another, when the other person is less than 13 years of age.

R.C. 2907.01(B) defines sexual contact as the “touching of an erogenous zone of another,


33.
including without limitation the thigh, genitals, buttock, pubic region, or, if the person is

a female, a breast, for the purpose of sexually arousing or gratifying either person.”

Appellant argues that the two charges are limited to the factual circumstances

surrounding the August 2012 incident, and thus there is insufficient evidence to support

them. In reaching this conclusion, appellant relies on the state’s concession at sentencing

that the facts supporting those counts are the same as those supporting the August 2012

rape count:

              THE COURT: With regard to allied offenses as to the facts as to

       Counts 3 and 4, do you believe those facts to be also the facts that were

       found in Count 2?

              [PROSECUTOR]: Yes.

              THE COURT: With regard to the elements?

              [PROSECUTOR]: Correct.

              THE COURT: It would be the State’s position also that Counts 3

       and 4 would be considered allied offenses of Count 2?

              [PROSECUTOR]: Correct.

       {¶ 66} We are uncertain why the prosecutor agreed that the gross sexual

imposition charges stemmed from the August 2012 incident, as the indictment stated that

they covered the period from October 2005 through August 2012, the jury was instructed

that the charges covered the October 2005 through August 2012 period, and in her

closing, the prosecutor referenced allegations that were prior to August 2012 when

speaking about the gross sexual imposition charges. Nevertheless, we find that any


34.
erroneous verdicts as to the counts of gross sexual imposition are harmless beyond a

reasonable doubt because those counts merged with the count of rape at sentencing, and

appellant only received a sentence on the count of rape. See State v. Powell, 49 Ohio

St.3d 255, 263, 552 N.E.2d 191, (1990) (“Even if we held the evidence somehow

insufficient as to Count Three (charging kidnapping by restraint), it was clearly sufficient

as to Count Four (charging kidnapping by removal). Since the trial court merged the

kidnapping convictions with one another, Powell received only one sentence for

kidnapping, and an erroneous verdict on Count Three would be harmless beyond a

reasonable doubt. Thus, a finding of error on Count Three could not affect the

sentence.”); State v. Worley, 8th Dist. Cuyahoga No. 103105, 2016-Ohio-2722, ¶ 23

(“[O]ur conclusion that Worley’s aggravated murder conviction was not against the

manifest weight of the evidence necessarily renders any issues with the merged offenses

to be harmless error because his final sentence would not be affected by any review of the

evidence underlying the merged counts.”). See also State v. Croom, 7th Dist. Mahoning

No. 12 MA 54, 2013-Ohio-5682, ¶ 60; State v. Washington, 10th Dist. Franklin No.

09AP-424, 2009-Ohio-6665, ¶ 18.

       {¶ 67} Accordingly, appellant’s first assignment of error is not well-taken.

                                   F. Manifest Weight

       {¶ 68} In his second assignment of error, appellant argues that his convictions are

against the manifest weight of the evidence. When reviewing a manifest weight claim,

              The court, reviewing the entire record, weighs the evidence and all

       reasonable inferences, considers the credibility of witnesses and determines


35.
       whether in resolving conflicts in the evidence, the jury clearly lost its way

       and created such a manifest miscarriage of justice that the conviction must

       be reversed and a new trial ordered. The discretionary power to grant a

       new trial should be exercised only in the exceptional case in which the

       evidence weighs heavily against the conviction. State v. Lang, 129 Ohio

       St.3d 512, 2011-Ohio-4215, 954 N.E.2d 596, ¶ 220, quoting State v.

       Thompkins, 78 Ohio St.3d 380, 387, 678 N.E.2d 541 (1997).

       {¶ 69} Here, the evidence supporting appellant’s convictions included D.R.’s

testimony, the Toledo Children’s Hospital report, and the testimony of Kenniston and

Schlievert discussing, inter alia, that the veracity of child sexual abuse allegations can be

tested by the amount of detail provided by the child regarding the incident, what the

victim felt, what the victim wanted to see happen to the abuser, and what the

circumstances were surrounding the incident. On the other hand, of appellant’s defense

witnesses besides himself, only F.M. was present at the grandparent’s home during the

incident, and he testified that he remained inside while the children and appellant went

outside, where there was a door that led to the basement. Thus, he was not in a position

to observe the children the entire time, and would not have seen if they had gone down

into the basement. Further, Brams’ testimony that D.R.’s statements during the interview

with Lucas County Children’s Services should be scrutinized because of the poor nature

of the interview does not call into question D.R.’s initial disclosure to Toledo Children’s

Hospital. Finally, appellant, testifying in his own defense, denied that there was any

inappropriate conduct.


36.
       {¶ 70} Upon our careful review of the record, we hold that this is not the

exceptional case where the jury clearly lost its way and created a manifest miscarriage of

justice, as there is ample evidence to support the jury’s findings of guilt.

       {¶ 71} Accordingly, appellant’s second assignment of error is not well-taken.

                                   G. Cumulative Error

       {¶ 72} In his seventh assignment of error, appellant argues that the cumulative

effect of the errors during the trial deprived him of his right to due process and a fair trial.

Under the doctrine of cumulative error, “a conviction will be reversed when the

cumulative effect of errors in a trial deprives a defendant of a fair trial even though each

of the numerous instances of trial-court error does not individually constitute cause for

reversal.” State v. Maxwell, 139 Ohio St.3d 12, 2014-Ohio-1019, 9 N.E.3d 930, ¶ 252.

       {¶ 73} We hold that the doctrine of cumulative error is not applicable in the

present case. “[G]iven the myriad safeguards provided to assure a fair trial, and taking

into account the reality of the human fallibility of the participants, there can be no such

thing as an error-free, perfect trial, and * * * the Constitution does not guarantee such a

trial.” State v. Jones, 90 Ohio St.3d 403, 422, 739 N.E.2d 300 (2000), quoting State v.

Lott, 51 Ohio St.3d 160, 166, 555 N.E.2d 293 (1990). “It is the duty of a reviewing court

to consider the trial record as a whole and to ignore errors that are harmless including

most constitutional violations.” Id. We have reviewed the record as a whole, and

conclude that while it was not a perfect trial, appellant did receive a fair trial.

       {¶ 74} Accordingly, appellant’s seventh assignment of error is not well-taken.




37.
                                     IV. Conclusion

       {¶ 75} For the foregoing reasons, the judgment of the Lucas County Court of

Common Pleas is affirmed. Appellant is ordered to pay the costs of this appeal pursuant

to App.R. 24.



                                                                      Judgment affirmed.



       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.


Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Arlene Singer, J.
                                               _______________________________
Thomas J. Osowik, JJ.                                      JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE




           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                 http://www.sconet.state.oh.us/rod/newpdf/?source=6.




38.